Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eric Junior Hollowell, Sr. appeals the district court’s order construing his successive 18 U.S.C. § 3582(c)(2) (2006) motion for sentence reduction as a motion for reconsideration, and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Hollowell, No. 2:08-cr-00076-RBS-JEB-1 (E.D.Va. July 25, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.